Case: 13-3001   Document: 6      Page: 1   Filed: 11/05/2012




          NOTE: This order is nonprecedential.

   mntteb ~tate1l ~ourt of ~peaI1l
       for tbe jfeberaI ~trtutt

                EDERICK D. TAYLOR,
                     Petitioner,

                           v.
        DEPARTMENT OF THE AIR FORCE,
                Respondent.


                       2013-3001


   Petition for review of the Merit Systems Protection
Board in case no. AT0752110754-I-1.


                     ON MOTION


                      ORDER

   Ederick D. Taylor moves for leave to proceed in forma
pauperIs.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is denied. The docketing fee must be paid
within 14 days from the filing of this order.
Case: 13-3001    Document: 6   Page: 2   Filed: 11/05/2012




EDERICK TAYLOR V. AIR FORCE                            2
                                 FOR THE COURT



                                 /s/ Jan Horbaly
                                 Jan Horbaly
                                 Clerk

s24